            Case 5:19-cv-05787-JMG Document 41 Filed 08/28/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAIMARIA BODOR,                                       :       CIVIL ACTION
Individually and on behalf of all                     :
others similarly situated,                            :
                                                      :
                               Plaintiffs,            :
       v.                                             :       No. 5:19-cv-5787(JMG)
                                                      :
MAXIMUS FEDERAL SERVICES, INC., :
                                                      :
                       Defendant.                     :

         JOINT MOTION TO EXTEND DISCOVERY, DISPOSITIVE MOTION,
                   and CLASS CERTIFICATION DEADLINES

       Pursuant to Your Honor’s Policies and Procedures, Defendant and Plaintiff, by and through

their undersigned counsel, stipulate and move as follows:

       1.       This Court’s April 10, 2020 Scheduling Order (ECF No. 26) provides that

discovery on the named Plaintiff’s individual claims and those of the Class should proceed in two

stages as part of Phase I of the discovery in this matter. Pursuant to that Scheduling Order, Phase

I discovery is to be completed in full by October 27, 2020, and any motions for Class certification

are due on the same date.

       2.       Pursuant to the Court’s July 24, 2020 Order Extending Discovery Deadlines (ECF

No. 35), Phase I, Part A Discovery, which concerns the liability for the named Plaintiff’s individual

claims, is now due on or before September 8, 2020. Motions for summary judgment on the named

Plaintiff’s claims, if any, are due by September 22, 2020.

       3.       The Parties have been working collaboratively to resolve their disputes and

complete Phase I, Part A production. Specifically, the Parties agreed to a search of potentially

relevant electronically stored information (“ESI”) by using agreed-upon search terms and

                                                 1
            Case 5:19-cv-05787-JMG Document 41 Filed 08/28/20 Page 2 of 5




custodians for Maximus Federal. Those search terms have yielded more than 28,000 potentially

responsive documents, which is considerably larger than either Party anticipated. Maximus Federal

is in the process of reviewing the results and the Parties will work together to potentially streamline

the production of the potentially responsive documents. Given these issues, Maximus Federal

anticipates that it will not be able to begin rolling production of ESI before September 8, the current

deadline for Phase I, Part A discovery. The Parties now expect that reviewing this material and

identifying any deficiencies prior to filing any summary judgment motions on the named Plaintiff’s

claims will also require more time than the current schedule permits.

       4.       The Parties stipulate and agree to extend the deadline for Phase I, Part A Discovery

to October 8, 2020.

       5.       The Parties stipulate and agree to extend the deadline for motions for summary

judgment on the named Plaintiff’s claims to November 8, 2020, with any oppositions to be due on

November 23, 2020.

       6.       This is the second request for an extension to the Phase I, Part A and dispositive

motion deadlines.

       7.       In addition, to preserve the overarching discovery sequence originally ordered by

the Court, the Parties stipulate and agree to extend the deadline for the remaining Phase I discovery

deadlines and associated motions by thirty days. The Parties further agree to an additional fourteen-

day extension between the end of Phase I, Part B discovery and the deadline for the Class

certification motion to permit adequate time to incorporate any evidence received at the end of

Phase I, Part B into the Class certification motion, as well as a seven-day extension for the deadline

to oppose the Class certification motion because the adjusted schedule runs into the holiday season.



                                                  2
               Case 5:19-cv-05787-JMG Document 41 Filed 08/28/20 Page 3 of 5




          8.       The Parties stipulate and agree to extend the deadline to produce the information

referred to in Federal Rule of Civil Procedure 26(a)(2)(B) necessary to meet their burden of proof

by expert report or answer to expert interrogatories on Phase I issues to October 22, 2020. The

Parties further agree that each Party will identify any affirmative expert they have retained and

intend to use by October 12, 2020.

          9.       The Parties stipulate and agree to extend the deadline to produce rebuttal expert

evidence and reports to November 9, 2020.

          10.      The Parties stipulate and agree to extend the deadline to complete Phase I expert

depositions to November 30, 2020.

          11.      The Parties stipulate and agree to extend the Phase I, Part B discovery deadline to

November 30, 2020.

          12.      The Parties stipulate and agreed to extend the deadline to file Class certification

motions to December 14, 2020, with any oppositions due on January 4, 2021.

          13.      This is the first request for an extension of the expert, Phase I, Part B, and Class

certification deadlines in this matter.

          14.      This extension does not impact any other motion deadlines or trial dates in this

matter.

Date: August 28, 2020                            /s/ Cary L. Flitter
                                                 Cary L. Flitter
                                                 Andrew M. Milz
                                                 FLITTER MILZ, P.C.
                                                 450 N. Narberth Avenue
                                                 Narberth, PA 19072
                                                 (610) 822-0782 tel.
                                                 (610) 667-0552 fax
                                                 cflitter@consumerslaw.com
                                                 amilz@consumerslaw.com
                                                 Attorneys for Plaintiff

                                                    3
Case 5:19-cv-05787-JMG Document 41 Filed 08/28/20 Page 4 of 5




                            /s/ Marisa Rachel De Feo
                           Marisa Rachel De Feo
                           Ryan L. DiClemente
                           SAUL EWING ARNSTEIN & LEHR LLP
                           Centre Square West
                           1500 Market Street, 38th Floor
                           Philadelphia, PA 19102-2186
                           (Tel) 215-972-1976
                           Marisa.DeFeo@saul.com
                           Ryan.DiClemente@saul.com

                           Attorneys for Defendant



                           APPROVED BY:



                           JOHN M. GALLAGHER, U.S.D.J.




                              4
         Case 5:19-cv-05787-JMG Document 41 Filed 08/28/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below, I caused the foregoing document to be

served upon all counsel of record via the Court’s Electronic Case Filing system.



Date: 8/28/20                                       /s/ Cary L. Flitter
                                                    CARY L. FLITTER




                                                5
